Order entered November 10, 2014




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-14-00284-CR

                              LARRY TADUEEN BELLO, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the Criminal District Court No. 6
                                     Dallas County, Texas
                             Trial Court Cause No. F12-51038-X

                                           ORDER
        The Court REINSTATES the appeal.

        On October 23, 2014, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On November 7, 2014, we received appellant’s brief,

together with an extension motion. Therefore, in the interest of expediting the appeal, we

VACATE the October 23, 2014 order requiring findings.

        We GRANT the November 7, 2014 extension motion and ORDER appellant’s brief

filed as of the date of this order.


                                                     /s/   ADA BROWN
                                                           JUSTICE